[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Stevens, Slip Opinion No. 2017-Ohio-7863.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-7863
             THE STATE OF OHIO, APPELLANT, v. STEVENS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Stevens, Slip Opinion No. 2017-Ohio-7863.]
Court of appeals’ judgment reversed on the authority of State v. Grimes and cause
        remanded.
    (No. 2017-0032―Submitted June 7, 2017―Decided September 28, 2017.)
 APPEAL from the Court of Appeals for Muskingum County, No. CT2016-0055,
                                      2016-Ohio-8568.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Grimes, ___ Ohio St.3d ___, 2017-Ohio-2927, __ N.E.3d ___, and this
cause is remanded to the trial court for further proceedings consistent with our
decision in Grimes.
        O’CONNOR, C.J., and O’DONNELL, O’NEILL, and FISCHER, JJ., concur.
        KENNEDY, FRENCH, and DEWINE, JJ., concur in judgment only.
                                    _________________
                            SUPREME COURT OF OHIO




       D. Michael Haddox, Muskingum County Prosecuting Attorney, and Gerald
V. Anderson II, Assistant Prosecuting Attorney, for appellant.
                              _________________




                                        2